Citation Nr: 1331481	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-41 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1973.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for PTSD.

In May 2011, the Board remanded the claim and, given diagnoses of other psychiatric disorders as discussed below, recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (the scope of a claim is not limited by the Veteran's lay characterization of his disability, but must be construed based on the evidence developed in processing the claim).  The Board has again recharacterized the issue for the reasons indicated below.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his PTSD with depression is related to an in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor PTSD with depression was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  As the Board is, however, granting the only claim herein further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. §§ 3.304(f) and 4.125 (requiring PTSD diagnoses to conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) ).

Where, as here, the claimed stressor is not related to combat or fear of hostile military or terrorist activity, a veteran's lay testimony alone is not be enough to establish the occurrence of the alleged stressor.  38 C.F.R. § 3.304(f)(3); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiated or verified the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Veteran asserts that he has PTSD based on an incident during which he fell down on a tarmac and was almost hit by a taxiing plane.  He further alleges that he was treated for injuries to his back at a Navy Hospital thereafter.  A buddy statement submitted by L.K. supports the Veteran's contentions.  L.K. described the incident similarly to the Veteran, in that the appellant fell in front of a plane taxiing on the runway and his head was close to the wheels of the plane while the pilot could not see him, with a collision narrowly averted.

Of note, service treatment records report multiple complaints of back pain but contain no mention whatsoever of an injury to the back due to the alleged incident.  There is a cryptic reference in November 1971 to the appellant reporting that he felt nervous.  The Veteran's separation medical examination report and medical history are silent as to any psychiatric or spine complaints.  At no time do the service treatment records note hospitalization for a back injury.

In its May 2011 remand, the Board instructed that the RO obtain any outstanding service records including hospital treatment records and afford the Veteran a VA examination as to the nature and etiology of any current psychiatric disabilities.  The RO was unable to obtain the hospitalization records.  In June 2011, a VA psychologist reviewed the claims file, examined the Veteran, diagnosed PTSD based on his claimed in-service stressor, and diagnosed depression.  She found that the PTSD and depression were most likely caused by or a result of service, specifically the incident in which he was nearly run over by a plane.  Her brief rationale was based on the Veteran's report and the mental health notes dating from 2008 indicating that the Veteran had PTSD from the incident in addition to depression.  The evidence includes a July 2008 VA treatment note by a psychiatric attending physician indicating the Veteran had PTSD related to an in-service accident.

While the June 2011 VA examiner's rationale was brief and somewhat cryptic, it accurately stated that there had been a 2008 diagnosis of PTSD based on the in-service incident and can be interpreted as a statement that based on the psychologist's review of all of the evidence she believed it was most likely that his current PTSD and depression were related to the in-service incident the Veteran described.  The opinion is therefore of at least some probative value on the nexus issue.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Moreover, there is no contrary medical nexus opinion in the evidence of record.

There is thus evidence of current PTSD with depression related to the in-service incident described by the Veteran.  The only remaining question is whether, with regard to PTSD, the in-service stressor has been sufficiently corroborated, and, with regard to depression, whether the opinion was based on an accurate factual premise, i.e., that the incident described by the Veteran actually occurred.  Monzingo, 26 Vet. App. at 107 ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely").  As the Veteran is competent to report his observations of the in-service incident, the answer to both of these questions requires the Board to make a determination as to whether the Veteran's report of the incident is credible.

On the one hand, the fact that service treatment records report multiple complaints of back pain but contain no mention whatsoever of an injury to the back due to the alleged incident permit the Board to draw a negative inference and weigh that inference against the Veteran's credibility.  Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

On the other hand, there is the corroborating lay statement of L.K., which appears credible, and the fact that the Veteran's military occupation specialty was airline mechanic, making the incident consistent with the places, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Moreover, the PTSD regulation requires credible supporting evidence but does not specify that this evidence must be in the form of service records or that it cannot be a corroborating lay statement.  38 C.F.R. § 3.304(f).  

The Board cannot determine with certainty whether the in-service incident occurred and there is evidence on both sides of this question.  The Board therefore finds that the reasonable doubt created by this approximate balance in the evidence on this question must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).

As the evidence reflects that the Veteran has PTSD related to a corroborated in-service stressor and depression related to this same in-service incident, entitlement to service connection for PTSD with depression is warranted.


ORDER

Entitlement to service connection for PTSD is granted. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


